DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
Claims 1-10 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2021 was considered by the examiner.

Drawings
The drawings are objected to because page 2/8 does not contain a label.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because Figure 1 fails to show vessel 150, streams 152, 154 and156 and sonification unit 160 as described in the specification paragraph 00043; Figure 1 fails to show stream 164 as described in the specification paragraph 00044; Figure 1 fails to show stream 172 as described in the specification paragraph 00045; Figure 2 fails to show system 200 as described in the specification paragraph 00048; Figures 1 and 2 fail to show similar reference numbers as described in specification paragraph 0048; Figure 2 fails to show A, B, C, and F as described in the specification paragraph 00028; Figure 2 fails to show sonification unit 110, reaction chamber 111, agitation mixer 112, biomass feedstock input port 113, solid fraction exit port 114, cannabinoid oil export 115, and cannabinoid solid export 116 as described in the specification paragraph 00038; Figure 3 fails to reaction chamber 111, agitation mixer 112, biomass feedstock input port 113, and solid fraction exit port 114, as described in the specification paragraph 00038; Figures 2 and 3 fail to show drying unit 120 as described in specification paragraph 0040; Figures 2 and 3 fail to show stream 117 as described in specification paragraph 0040; Figures 2 and 3 fail to show streams 118, 132 and 134 as described in specification paragraph 0041; Figure 3 fails to show freeze drying unit 180, vessel 150, and streams 154, 164 and 174 as described in specification paragraph 0046.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both sonification units (paragraph 0044) and a filter unit (paragraph 0045).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kotra et al. (US 10,383,892 B2) in view of Walser et al. (CA 3025080 A1/WO 2018/006165 A1) and further in view of Hospodor et al. (US 2020/0398180 A1) and Pal et al. (US 2020/0261824 A1).
As required by claim 1, Kotra et al. disclose a method for obtaining a cannabinoid comprising a filtered CBD composition, the method comprising: (a) providing a biomass feedstock comprising a portion of Cannabis sativa plant (column 4, lines 1-4; column 9, lines 30-33; column 10, lines 4-27; and column 17, lines 30-31); (b) extracting by sonification of the biomass feedstock at least a sonification terpene composition (column 10, lines 28-52; column 11, lines 12-24; column 16, lines 20-29; Fig. 2A, Fig. 29 A; Table 3; and column 17, line 21 to column 18, line 27) and (c) filtering the sonification terpene composition using a pressure filter to produce a filtered CBD composition and a filtered terpene mixture (column 8, lines 46-49; page 20, lines 26-27; column 11, lines 25-32; column 15, lines 5-26; column 17, lines 34-35), and (d) forming the cannabinoid from at least the filtered CBD composition (page 10, lines 15-19; page 12, lines 10-11; column 15, lines 22-23; column 15, lines 52-57; column 17,lines 39-40 ).
As required by claim 2, Kotra et al. disclose the method of claim 1 further comprising: (d) drying the filtered CBD composition of (c) to form a CBD powder (column 11, lines 27-29; column 15, lines 22-23; column 15, lines 52-57; and column 17,lines 39-40).
As required by claim 3, Kotra et al. disclose the method of claim 1 further comprising: (e) separating the filtered terpene mixture of (c) to produce at least one of a second CBD composition, a second terpenes composition, water, or a combination thereof (column 3, lines 54-62; column 5, lines 34-42; column 11, lines 29-34; column 15, lines 48-51; and column 17, lines 36-37).
As required by claim 5, Kotra et al. disclose the method of claim 1, wherein the biomass feed stock comprises at least one of cannabis sativa flower, cannabis sativa stems, cannabis sativa bud, or combinations thereof (column 5, lines 52-54 and column 9, lines 45-48).
As required by claim 6, Kotra et al. disclose the method of claim 1, wherein the biomass feedstock is extracted by sonification for about 15-75 minutes, which overlaps with the claimed at least 10 minutes to least 45 minutes (column 5, lines 23-24).
CBD powder.
As required by claim 9, Kotra et al. disclose a cannabinoid 
comprising at least 15 wt.% of CBD (Table 3).  With regard to the process steps disclosed in claim 9, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As required by claim 10, Kotra et al. disclose the cannabinoid of claim 8, wherein the biomass feedstock does not comprise any chemical solvents (column 4, lines 51-53; and column 5, lines 49-51).
Kotra et al. differ from the instant claims in that Kotra et al. do not require that the cannabinoid is a powder.  However, Kotra et al. disclose that the pharmaceutical compositions can be prepared in various dosage forms depending on the desired use and mode of administration using techniques well known in the art (column 15, lines 52-57).
Walser et al. disclose a method for obtaining a cannabinoid powder comprising a filtered CBD composition, the method comprising:(a) providing a biomass feedstock comprising a portion of Cannabis sativa plant (page 5, line 28-31); (b) extracting by any known extraction method a biomass feedstock at least a sonification terpene composition (page 8, line 25 to page 9, line 5); and (c) filtering the sonification terpene composition using a pressure filter to produce a filtered CBD composition and a filtered terpene mixture (page 9, lines 28-33 and page 20, lines 26-27), and (d) forming the cannabinoid powder from at least the filtered CBD composition (page 10, lines 15-19 and page 12, lines 10-11).
Walser et al. disclose that the pharmaceutical compositions include lyophilized powders (page 13, line 14).  Walser et al. disclose use of cannabinoid compositions in the form of an inhalable dry powder formulation (page 17, line 26 to page 18, line 28).   Walser et al. disclose that the dry powder formulation is a stable composition which dissolve rapidly in the lung and rapidly deliver the composition to the pulmonary circulation (page 18, lines 10-12).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make a powdered form of the cannabinoid disclosed by Kotra et al., since Kotra et al. disclose that their pharmaceutical compositions can be prepared in various dosage forms depending on the desired use and mode of administration using techniques well known in the art and Walser et al. disclose that one can use cannabinoid compositions in the form of an inhalable dry powder formulation.  The skilled artisan would have further been motivated to formulate the cannabinoid compositions of Kotra et al. into a dry powder, since Walser et al. disclose that the dry powder formulation is a stable composition which dissolve rapidly in the lung and rapidly deliver the composition to the pulmonary circulation.
Kotra et al. disclose the method of claim 1, as disclosed above but differs from claim 4, in that Kotra et al. do not require wherein the pressure filter comprises at least two filtration stages selected from the group consisting of: greater than 220 microns, greater than 180 microns, greater than 120 microns, greater than 73 microns, and greater than 25 microns (page 9, lines 28-33).
However, Kotra et al. does disclose that removal of the solvent an occur by any means known in the art, including by vacuum filtration  (column 11, lines 25-32).  
Walser et al. disclose that the liquid and solid phases may be separated by filtration using more than one filtration step and/or more than one size of filtration membrane (page 9, lines 28-33).
Hospodor et al. disclose separators for cannabinoids that include both membrane and evaporative separation apparatus (paragraph 0088).  Hospodor et al. disclose that filters may be disposed between the eluate source and a high efficiency evaporator (paragraph 0084).  Suitable filters sizes that may be selected or cascaded in stages include 100 micron, 50 micron, 10 micron and 2 micron filters to achieve high flow rates while providing a capacity to remove substances above a certain size (paragraph 0084).  The filters may be arranged in parallel such that a preferred eluate flow rate may be provided to a separator (paragraph 0084).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to remove the solvent in the process of Kotra et al. by carrying out the filtration using more than one filtration step and more than one size of filtration membrane, as taught by Walser et al., since Kotra et al. does disclose that removal of the solvent an occur by any means known in the art, including by vacuum filtration.  The skilled artisan would have further found it obvious to select filter sizes including 100 micron, 50 micron, 10 micron and 2 micron filters as taught by Hospodor et al., which reads upon the claimed greater than 25 microns or greater than 73 microns, since Hospodor et al. disclose that such filters may be disposed between the eluate source and a high efficiency evaporator.  The skilled artisan would have further been motivated to select filters having sizes that would allow the artisan to achieve high flow rates while providing a capacity to remove substances above a certain size.
Kotra et al. disclose the method of claim 1, as disclosed above but differs from claim 7 in that Kotra et al. do not disclose wherein the pressure filter is a plate and frame filter.
However, Kotra et al. does disclose that removal of the solvent can occur by any means known in the art, including by vacuum filtration  (column 11, lines 25-32).  
Pal et al. disclose the use of plate and frame filter press as a suitable filter press for refining cannabis (see paragraph 0048).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a plate and frame filter press as the filter press for filtration in the process of Kotra et al., since Kotra et al. does disclose that removal of the solvent can occur by any means known in the art, including by vacuum filtration  and  Pal et al. disclose the use of plate and frame filter press as a suitable filter press for refining cannabis.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).
Kotra et al. disclose the method of claim 1, as disclosed above but differs from claim 8, in that Kotra et al. do not disclose wherein the filtered CBD is vacuum freeze-dried to form the CBD powder.
However, Kotra et al. disclose that the pharmaceutical compositions can be prepared in various dosage forms depending on the desired use and mode of administration using techniques well known in the art (column 15, lines 52-57).
Walser et al. disclose a method for obtaining a cannabinoid powder comprising a filtered CBD composition, the method comprising:(a) providing a biomass feedstock comprising a portion of Cannabis sativa plant (page 5, line 28-31); (b) extracting by any known extraction method a biomass feedstock at least a sonification terpene composition (page 8, line 25 to page 9, line 5); and (c) filtering the sonification terpene composition using a pressure filter to produce a filtered CBD composition and a filtered terpene mixture (page 9, lines 28-33 and page 20, lines 26-27), and (d) forming the cannabinoid powder from at least the filtered CBD composition (page 10, lines 15-19 and page 12, lines 10-11). Walser et al. disclose that the pharmaceutical compositions include lyophilized powders (page 13, line 14).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make a vacuum free-dried powdered form of the cannabinoid disclosed by Kotra et al., since Kotra et al. disclose that their pharmaceutical compositions can be prepared in various dosage forms depending on the desired use and mode of administration using techniques well known in the art and Walser et al. disclose that pharmaceutical compositions of cannabinoids may include lyophilized powders.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farokhi et al. (WO 2020/028992 A1) disclose a method for producing extracts of cannabis plant material, wherein the extracts comprise cannabinoids and terpenes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699